    Case: 1:20-cv-04699 Document #: 108 Filed: 11/25/20 Page 1 of 1 PageID #:1863



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Bradley Keith King

Firm     Ahdoot & Wolfson, PC

Street Address 2600 West Olive Avenue, Suite 500

City/State/Zip Code Burbank, California 91505

Phone Number 310-474-9111

Email address bking@ahdootwolfson.com

ARDC (Illinois State Bar members, only)

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                        Assigned Judge
1:19-cv-07164                    Acaley v. Vimeo, Inc.             Matthew F. Kennelly
1:20-cv-04699                    In Re: TikTok, Inc., Consumer John Z. Lee
1:20-cv-04723                    In re: TikTok, Inc. Privacy       John Z. Lee
1:16-cv-02714                    Rivera et al v. Google LLC.       Edmond E. Chang
1:20-cv-05090                    Rossi v. Claire's Stores, Inc.    Andrea R. Wood
1:20-cv-04729                    S.A. v. TikTok, Inc. et al        John Z. Lee


 /s/ Bradley Keith King                                        November 25, 2020
_______________________________                                _______________________
Signature of Attorney                                          Date


Rev. 01272016
